In The

                              Court of Appeals
                   Ninth District of Texas at Beaumont
                              ________________

                             NO. 09-13-00384-CR
                              ________________

                          BRYANT K. NAVY
                 A/K/A BRYANT KEITH NAVY, Appellant

                                       V.

                  THE STATE OF TEXAS, Appellee
__________________________________________________________________

                On Appeal from the 252nd District Court
                       Jefferson County, Texas
                       Trial Cause No. 13-16024
__________________________________________________________________

                         MEMORANDUM OPINION

      Pursuant to a plea bargain agreement, appellant Bryant K. Navy a/k/a Bryant

Keith Navy pleaded guilty to felony theft as a prior felony offender.1 The trial

court found Navy guilty and assessed punishment at two years of confinement in a

state jail facility, but then suspended imposition of sentence, placed Navy on


      1
       Navy had two prior convictions for misdemeanor theft, which increased his
offense from a Class A misdemeanor to a state jail felony. See Tex. Penal Code
Ann. § 31.03(e)(4)(D) (West Supp. 2013).
                                       1
community supervision for five years, and assessed a fine of $500. The State

subsequently filed a motion to revoke Navy’s community supervision. Navy

pleaded “not true” to the alleged violation of the terms of the community

supervision order. After conducting an evidentiary hearing, the trial court found

that Navy violated the terms of the community supervision order, revoked Navy’s

community supervision, and imposed a sentence of two years of confinement in a

state jail facility.

       Navy’s appellate counsel filed a brief that presents counsel’s professional

evaluation of the record and concludes the appeal is frivolous. See Anders v.

California, 386 U.S. 738 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim. App.

1978). On January 2, 2014, we granted an extension of time for appellant to file a

pro se brief. We received no response from Navy.

       We have reviewed the appellate record, and we agree with counsel’s

conclusion that no arguable issues support an appeal. Therefore, we find it

unnecessary to order appointment of new counsel to re-brief the appeal. Compare

Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991). We affirm the trial

court’s judgment.2

       AFFIRMED.
       2
        Navy may challenge our decision in this case by filing a petition for
discretionary review. See Tex. R. App. P. 68.
                                        2
                                    ________________________________
                                            STEVE McKEITHEN
                                                Chief Justice


Submitted on April 1, 2014
Opinion Delivered April 9, 2014
Do Not Publish

Before McKeithen, C.J., Kreger and Johnson, JJ




                                       3